                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 1/16/2020
 -------------------------------------------------------------- X
 LISA COLLADO, as Parent and Natural Guardian :
 of C.M., and LISA COLLADO, Individually,                       :
                                                                :
                                              Plaintiffs,       :
                                                                :   19-CV-8380 (VEC)
                            -against-                           :
                                                                :       ORDER
                                                                :
 RICHARD CARRANZA, IN HIS OFFICIAL                              :
 CAPACITY AS CHANCELLOR OF THE NEW :
 YORK CITY DEPARTMENT OF EDUCATION, :
 NEW YORK CITY DEPARTMENT OF                                    :
 EDUCATION, AND NEW YORK STATE                                  :
 EDUCATION DEPARTMENT,                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 2, 2020 the Court ordered Plaintiff to show cause why this case

should not be dismissed with prejudice for failure to prosecute under Fed. R. Civ. P. 41(b) (Dkt.

35);

        WHEREAS on January 9, 2020 Plaintiff submitted a letter indicating that “a successful

resolution of the Plaintiff’s claims” had “obviated the need for motion practice,” and requested

that the case be dismissed without prejudice (Dkt. 36);

        WHEREAS on January 9, 2020, Defendant submitted a letter claiming that Plaintiff

failed to inform Defendants of any change in circumstances and requesting that the case be

dismissed with prejudice (Dkt. 37);

        WHEREAS on January 10, 2020, the Court ordered Plaintiff to submit an affidavit no

later than January 15, 2020 responding to Defendants' letter and stating with specificity what




                                                   Page 1 of 2
exactly occurred that "obviated the need for motion practice" and why they failed to timely

inform opposing counsel or the Court (Dkt. 38);

       WHEREAS on January 15, 2020, Plaintiff’s counsel submitted an affirmation

apologizing for his failure to inform opposing counsel and the Court of the resolution (Dkt. 39);

       WHEREAS the affirmation represents that Plaintiff has successfully obtained the relief

sought in this case and yet fails to provide an adequate explanation for the failure to inform

opposing counsel and the Court of the resolution;

       IT IS HEREBY ORDERED that this case is dismissed with prejudice for failure to

prosecute under Fed. R. Civ. P. 41(b).



SO ORDERED.
                                                      _________________________________
Date: January 16, 2020                                      VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                            Page 2 of 2
